Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  12/28/2020 has been entered.
DETAILED ACTION
As filed, Claims 35-41, 43-45, 47, 49, 53, 54, 55 are pending of which claims 41, 43, 49 are amended. Claims 1-34, 42, 46, 48, 50, 52 are cancelled. 
Claims 35-42, 51, 53, 54, 55 are withdrawn from further consideration as pertaining to non-elected invention.
Response to Remarks
1. The rejection of claim 45 under 35 U.S.C. 112 4th paragraph is withdrawn per amendment to claim.
2. The rejection of claims 43, 45, 47, 49 under 35 U.S.C. 112 first paragraph is withdrawn per claim amendments. 
3. The rejection of claims 43, 45, 47, 49 under 35 U.S.C. 103 over Bolognini British journal of Pharmacology (2013) 168 , 456-1470 and  US 20150336874 by Koch et al. March 12, 2015 is withdrawn.
4. The Applicants should cancel Claims 35-42, 51, 53, 54, 55 drawn to non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 43, 45, 47, 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336874 by Koch et al. March 12, 2015 (“the ‘874 publication”; cited in PTO-892 mailed 5/05/2020) and Bolognini British journal of Pharmacology (2013) 168, 456-1470 (cited by Applicants in IDS).
The ‘874 publication teach cannabinoid esters compounds of formula ( A) and (A-1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein substituent R1 and R2 are H and n is 2, which is the ethyl ester of CBDA and homologue of claimed methyl ester of CBDA [0117]-[0119]. The prior art teach that cannabinoid ester compounds are used as medicines or in a method for therapeutic treatment of the human or animal body for achieving an effect selected from the group consisting of appetite-stimulating effect, anti-emetic effect to inhibit nausea (instant claims 43, 45), reduction of muscular cramps and spasticity, alleviation of pain symptoms, alleviation of migraine symptoms, mood enhancement (i.e. depression; instant claims 47), immunostimulation and/or antiepileptic effect [0028]; [0083]-[0088] instant claims 43, 49. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The ‘874 publication specifically teach compositions of esters of formula (A) with the methyl ester of formula (I) i.e. methyl ester of CBDA see [0178] which ester of formula (I) (reproduced below) corresponds to claimed ester of formula (I): 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Therefore the prior art teach formulations containing mixtures of ester of CBDA including methyl ester of CBDA (claimed compound) used as medicines or in a method for therapeutic treatment of the human or animal body for achieving an effect selected from the group consisting of appetite-stimulating effect, anti-emetic effect to inhibit nausea, mood enhancement, etc.
Note applicant’s "comprising" is open language and does not exclude those additional elements disclosed in the prior art (e.g. additional ester in the composition etc.). 
Therefore the ‘874 publication teach utilizing the cannabinoid acid and cannabinoid esters compounds which encompass claimed compound of formula (I) or are homologues of claimed CBDA methyl ester for treatment of  diseases, conditions, symptoms  such as nausea and alleviation of pain symptoms, alleviation of migraine symptoms, mood enhancement, immunostimulation and antiepileptic effect which appear to inherently been mediated by receptor 5-HT1A as claimed.
While the prior art by the ‘874 publication does not specify that said diseases, conditions, symptoms are associated with 5-HT1A, it is apparent from the teachings of the article by Bolognini that nausea alleviation of pain symptoms, alleviation of migraine symptoms, mood enhancement, immunostimulation and antiepileptic effect are at least partially associated with 5-HT1A. 
Furthermore, the article by Bolognini teach evaluation of the ability of cannabidiolic acid (CBDA) to reduce nausea and vomiting and enhance S-HT1; receptor activation in animal model. Compared with cannabidiol, CBDA displays significantly greater potency at inhibiting nausea in rats, and at enhancing 5-HT1A receptor activation, an action that accounts for its ability to attenuate conditioned gaping in rats. Bolognini teach that CBDA shows promise as a treatment for nausea, inducing nausea for which no specific therapy is currently available (abstract; Fig 1; Fig.2; results and discussion on page 1460; instant claims 43, 45, 49). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As discussed above, the ‘874 publication teach ethyl ester of CBDA and further composition of CBDA ester in combination with methyl ester of CBDA which correspond to claimed compound. Furthermore, the ethyl ester of CBDA disclosed by the ‘874 publication as potential therapeutic agent differ from the claimed methyl ester of CBDA by a methylene unit; the compound CBDA taught by the cited  prior art by Bolognini differs from the instant claimed compound of formula (I) CBDA methyl ester by a hydrogen instead of methyl at the same loci i.e. variable R3 of claimed formula 1 is methyl while for the compound of prior art is hydrogen.
"Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar
properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that "one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious - at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound - at page 41); In re Lohr 137 USPQ 548 (where the replacement of a methyl group for a hydrogen on two positions of a tetrahydropyran ring on a known compound was not considered a patentable modification given the close structural relationship to the known compounds - at page 550); Ex parte Weston 121 USPQ 429 (where the replacement of methyl for hydrogen on the nitrogen of a piperazine ring was not found to be a patentable modification); Ex parte Fauque 121 USPQ 425 (where di(methyll)-methane was considered a higher homolog of difuryl-methane and unpatentable without a showing of unexpected results - at page 426).
The motivation to make a substitution of an alkyl group for hydrogen or to evaluate a homolog of a compound stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the therapeutical activity. As discussed supra, the replacement of hydrogen for an alkyl group and homologs compound falls under the well-established doctrine of homology, which assumes that homologous compounds are likely to have similar properties.
In conclusion, the instantly claimed compound which is homolog of the ethyl ester CBDA disclosed by the ‘874 publication and differ by methyl instead of hydrogen at same loci over compounds of prior art by Bolognini is unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art homologs.
Based on the teachings of the prior art,  the skilled artisan would have been motivated to utilize the teachings of cited references to arrive at instant invention with reasonable expectation of success, because the prior art by the ‘874 publication teach 1) formulations containing mixtures of ester of CBDA including methyl ester of CBDA (claimed compound) used as medicines or in a method for therapeutic treatment of diseases encompassed by instant claims; and 2) teach ethyl ester of CBDA which is a homolog of claimed compound as potential therapeutic agent with same application as claimed methyl ester of CBDA; while Bolognini teach evaluation of the ability of cannabidiolic acid (CBDA) which only differ from the claimed compound  by a H instead of a methyl group to reduce nausea and vomiting and enhance S-HT1; receptor activation in animal model.
Therefore, the instantly claimed method of treating a condition associated with 5Ht1a receptor by using methyl ester of CBDA compound, is unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,342,971 Aug. 30, 1994.
The claimed compound of formula (I) is disclosed in the ‘971 patent, methyl cannabidiolate of formula (II) col 2 lines 30-40, reproduced below:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The ‘971 patent discuss related compounds as antiemetic for persons undergoing chemotherapy. Other therapeutic applications, including its use as an appetite stimulant in cachectic conditions, also are under investigation (col 1 lines 25-30).

 Conclusion 
Claims 43, 45, 47, 49 are rejected. Claims 35-42, 51, 53, 54, 55 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622